MANDATE

                  The Fourteenth Court of Appeals
                                NO. 14-13-00848-CV
Cindy Do, Individually a/n/f David Do, a Appealed from the 125th District Court of
Minor, Appellant                         Harris County. (Tr. Ct. No. 2012-42980).
                                         Memorandum Opinion delivered by Justice
v.
                                         Busby. Justices Boyce and Wise also
Minh Nguy, Appellee                      participating.


TO THE 125TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
       Before our Court of Appeals on December 30, 2014, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its order in
these words:

       This cause, an appeal from the judgment in favor of appellee, Minh Nguy, signed
September 16, 2013, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, Cindy Do, Individually a/n/f David Do, a Minor, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.

        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court
of Appeals, with the Seal thereof affixed, at the City of Houston, March 13, 2015.